251 F.2d 391
102 U.S.App.D.C. 150
Joseph S. CHINN, Appellant,v.Ida V. CHINN, Appellee.
No. 13881.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 10, 1958.Decided Jan. 16, 1958.

Mr. Everett L. Edmond, Washington, D.C., for appellant.
Mr. Belford V. Lawson, Jr., Washington, D.C., with whom Miss Marjorie A. McKenzie, Washington, D.C., was on the brief, for appellee.
Before PRETTYMAN, WILBUR K. MILLER and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant seeks to reverse a judgment for absolute divorce granted on the ground of voluntary separation without cohabitation for a period of five years.  We find no error.


2
Appellant also complains that the District Court erroneously disposed of real estate jointly owned by the parties.  The court incorporated into the final judgment a property agreement approved by the parties and their counsel.  This the court had the right to do.


3
Affirmed.